Mb. Chief Justice Holleeich delivered the opinion of the court: Claimant was employed as a carpenter in connection with the erection of a new cellhouse at the Southern Illinois Penitentiary at Menard, Illinois. While engaged in such work, on January 21, 1932, he ran a splinter of wood into the-index finger of his left-hand, causing a wound which became infected and as a result thereof, claimant was temporarily totally disabled for the period of six weeks and asks compensation for that time at the rate of Fifteen Dollars ($15.00) per week, pursuant to the provisions of the Workmen’s Compensation Act of this State. There is some testimony in the record as to specific loss sustained by the claimant, but no claim is made on that account. The injury in question arose out of and in the course of claimant’s employment, under circumstances which make the State liable therefor under the terms of the Workmen’s Compensation Act. Claimant’s wages at the time of the accident were Forty-four Dollars ($44.00) per week and he is therefore entitled to compensation in the amount claimed, to-wit: six (6) weeks at Fifteen Dollars ($15.00) per week. • Award is therefore entered in favor of the claimant for the sum of Ninety Dollars. ($90.00).